DETAILED ACTION

The amendment filed on 06/24/2021 has been entered.

Drawings

The drawings are objected to because fig 5 must show proper material(s) by hatching with regularly spaced parallel oblique strokes. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) illustrated in cross section. A sample of standard hatching patterns is fully set forth in MPEP 608.02(IX).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections

Claim 13 is objected to because of the following informalities:
In claim 13, lines 1-2, the applicant recites “wherein on-demand hydrostatic/hydraulic trigger system”. This appears to be a typo since it is clear that the applicant is referring to the system already recited in previous claim 12. The examiner will assume that the applicant means “wherein the on-demand hydrostatic/hydraulic trigger system”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 7-8, the applicant recites “…the constraining element including a piston arranged in the piston cylinder, a trigger passage extending through the outer the piston cylinder, and a burst disc…” It is clear if the constraining element include a trigger passage and a burst disc or if the trigger system includes the trigger passage and the burst disc. The examiner will assume that the trigger passage and the burst disc are part of the trigger system and not the constraining element. Claims 2-3 and 6-13 are also rejected as being dependent on claim 1. 

In claim 7, line 2, the applicant recites “a burst disc”. It is not clear if this disc is different from the one recited in claim 1 line 9. The Examiner will assume that the applicant is referring to the same disc. 
In claim 9, line 2, the applicant recites “a chamber”. It is not clear if this chamber is different from the one recited in claim 3, line 3. The Examiner will assume that the applicant is referring to the same chamber. Claims 10-11 are also rejected as being dependent on claim 9.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 4216835) and Howard (US 20140318780)

Regarding claim 1, Nelson discloses a downhole component comprising: a member (12, 46) including an outer surface (outer surface of 12 and 46); a constrained element (16) configured to move relative to the member between a first position and a second position (col 3 lines 29-34, fig 1a); and an on-demand hydrostatic/hydraulic trigger system including a constraining element (48, 50) operable to selectively release the constrained element (col 3 lines 20-34, fig 1a), wherein the on-demand hydrostatic/hydraulic trigger system includes a piston cylinder (cylinder containing piston 50 ,see fig 1a ), the constraining element including a piston (48, 50) arranged in the piston cylinder (fig 1a), a trigger passage (annotated fig 1a) extending through the outer surface into the piston cylinder (annotated fig 1a). 
Nelson is silent regarding the use of a burst disc arranged in the trigger passage, the burst disc selectively fluidically isolating the piston cylinder from pressure external to the member.
Howard teaches the use of burst disk in hydraulic control line in order to prevent premature buildup of pressure ([0002])  
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Nelson and Howard before him or her, to modify the apparatus disclosed by Nelson to include the burst disc as taught by Howard in order to prevent premature buildup of pressure ([0002]).

	Regarding claim 2, Nelson further discloses that the piston includes a first piston portion (annotated fig 1a) extending into the piston cylinder and a second piston portion 

	Regarding claim 12, Nelson further discloses the on- demand hydrostatic/hydraulic trigger system includes a gap (annotated fig 1a) radially inward of the first piston portion (annotated fig 1a), the gap defining an atmospheric chamber in the downhole component (gap shown in annotated fig 1a can be placed under atmospheric pressure through line 56, thus creating an atmospheric chamber).

	Regarding claim 13, Nelson further discloses the on- demand hydrostatic/hydraulic trigger system includes a frangible element (54) holding the piston in place (col 3 lines 20-34, fig 1a).


    PNG
    media_image1.png
    577
    823
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 3 and 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







09/28/2021